DETAILED ACTION
	This action is responsive to the application No. 16/591,750 filed 03 October 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 23 August 2021 is acknowledged.  Claims 9-10 are withdrawn from consideration.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 
	
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:
Claims 4 and 5 each recite “…selectively glowing…” and should be changed to  -- selectively growing --.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	Claim 2 recites etching the base film is performed in a supply rate limiting state.  First, it is unclear how to interpret this limitation in view of claims 1 and 2 as no supply of anything (i.e. etching gas, wet etching solution, carrier gas, inert gas, etc.) is recited nor is the type of etching process recited.  While improper to read limitations from the specification into the claims, the specification only offers a vague and subjective definition in para. [0022]: “The supply rate limiting state means a state in which a flow rate of the etching gas supplied to the process container is very small and the etching rate is mainly controlled by the supply amount of the etching gas.”  It is unclear what Applicant considers “very small” or “mainly controlled by” making the metes and bounds unclear.  Applicant provides no guidance with respect to “very small” or “mainly controlled by”.  Furthermore, and still improper to read limitations from the specification into the claims, looking to the actual processes disclosed in paras. [0089] and [0091], the flow rate for the etching gas Cl2 may be 30 to 1000 sccm and ClF3 is 5 to 500 sccm and flow rates of 1000 sccm or 500 sccm are not typically considered “very small”.  This too is subjective and what would be considered “very small” would at least further depend on a variety of conditions (e.g. chamber volume, chamber geometry, pumping speed, conductance, type of etching process, etc.) not disclosed by Applicant.  Further still, statements preceding the subjective definition in para. [0022]: “Thus, most of an etching gas is consumed in the upper portion of the inner wall of the recess A, and a small amount of the etching gas reaches the bottom portion of the recess A. Therefore, the base film F3 formed on the upper portion of the inner wall of the recess A is removed, and the base film F3 easily remains on the bottom portion of the recess A.” appears to describe the well-known phenomenon of aspect ratio dependent etching (ARDE), not necessarily whether a process is generally in a mass transport limited or surface reaction rate limited regime.  Due to the lack of details recited in the claims and specification along with the subjective nature of the definition provided, it is unclear how claim 2 should be interpreted and when infringement occurs making claim 2 indefinite. For the purpose of examination, this will simply be treated as a restatement of the “etching the base film such that a surface of the insulating film formed on an upper portion of an inner wall of the recess is exposed and the base film remains on a bottom portion in the recess” already recited in claim 1 and further that something is supplied in this etching step.
1. Without a detailed description of the measurement method, the incubation time is a meaningless quantity2.  For the purpose of examination, this will simply be treated as a restatement of the “selectively growing the metal film on the base film remaining on the bottom portion in the recess” already recited in claim 1, further requiring supplying a gas.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. (US 2010/0210105).
(Re Claims 1-3, also see §112 rejections above) Baek teaches a film forming method of embedding a metal film in a recess, which is formed in a substrate (110) and has an insulating film (160) formed on a surface of the recess, the method comprising (see Figs. 5-6 and supporting text):
conformally forming a base film in the recess (170); 
etching the base film such that a surface of the insulating film formed on an upper portion of an inner wall of the recess is exposed and the base film remains on a bottom portion in the recess (refer back to Figs. 2-4, 170 is etched to expose 160 in Fig. 5, 170 becomes 175); and 
selectively growing the metal film on the base film remaining on the bottom portion in the recess (195 is selectively deposited, para. [0032], the CVD/ALD disclosed requires supplying a process gas).
(Re Claim 6) wherein the conformally forming the base film is performed through an atomic layer deposition (ALD) method using a titanium-containing gas (para. [0028] discloses 170/175 may be TiN formed by ALD, depositing a TiN layer by ALD requires a Ti-containing source gas, this is an implicit disclosure).
(Re Claim 8) wherein the selectively growing the metal film is performed through a chemical vapor deposition (CVD) method or an atomic layer deposition (ALD) method using a tungsten-containing gas or a ruthenium-containing gas (para. [0032] discloses 195 may be W formed by CVD or ALD, when forming W by CVD or ALD a W-containing gas is required, this is an implicit disclosure).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2010/0210105) as applied above, and further in view of Chandrashekar et al. (US 2013/0302980).
Baek is silent regarding the limitations of claims 4 and 5 regarding whether the process is performed in a single chamber or in multiple chambers connected by a load-lock.  Related art from Chandrashekar discloses wherein the conformally forming the base film, the etching the base film, and the selectively glowing the metal film are consecutively performed in the same processing container (para. [0174] discloses all etch and deposition operations may be performed in the same chamber, also note para. [0215]). Related art from Chandrashekar also discloses wherein the conformally forming the base film, the etching the base film, and the selectively glowing the metal film are performed in separate .


Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adusumilli et al. (US 9,437,714)
(Re Claims 1-3, also see §112 rejections above) Adusumilli teaches a film forming method of embedding a metal film in a recess, which is formed in a substrate and has an insulating film (spacers 23) formed on a surface of the recess, the method comprising:
conformally forming a base film in the recess (28); 
etching the base film such that a surface of the insulating film formed on an upper portion of an inner wall of the recess is exposed and the base film remains on a bottom portion in the recess (barrier 28 is conformally deposited by ALD then etched back as shown in Fig. 4, col 6 line 46 - col 7 line 8); and 

(Re Claim 6) wherein the conformally forming the base film is performed through an atomic layer deposition (ALD) method using a titanium-containing gas (ALD of TiN is disclosed, col 6 lines 46-60, this process inherently requires a Ti-containing gas).
(Re Claim 8) wherein the selectively growing the metal film is performed through a chemical vapor deposition (CVD) method or an atomic layer deposition (ALD) method using a tungsten-containing gas or a ruthenium-containing gas (29 may be W or Ru deposited by CVD, col 7 lines 25-33, depositing W or Ru by CVD inherently requires a gas containing said element).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Adusumilli et al. (US 9,437,714) as applied above, and further in view of Chandrashekar et al. (US 2013/0302980).
Adusumilli is silent regarding the limitations of claims 4 and 5 regarding whether the process is performed in a single chamber or in multiple chambers connected by a load-lock.  Related art from Chandrashekar discloses wherein the conformally forming the base film, the etching the base film, and the selectively glowing the metal film are consecutively performed in the same processing container (para. [0174] discloses all etch and deposition operations may be performed in the same chamber, also note para. [0215]). Related art from Chandrashekar also discloses wherein the conformally forming the base film, the etching the base film, and the selectively glowing the metal film are performed in separate processing containers, which are connected to one another via a vacuum transfer chamber (Fig. 25A, paras. [0210]-[0214]).  In view of Chandrashekar, performing the process in a single chamber or in a cluster tool having multiple chambers connected by a load lock are obvious alternatives, each having advantages, both are well-known in the art, and therefore no new or unexpected results would result from either.  Performing the processes in a single chamber reduces handling/transferring operations and pump down time, eliminates the need for multiple process chambers and additional load locks and supporting equipment, thereby reducing cost.  Performing the processes in individual, dedicated chambers of a cluster tool having a load lock allows for greater throughput while maintaining a vacuum environment .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adusumilli et al. (US 9,437,714) as applied above, and further in view of and further in view of Togo et al. (US 2015/0380409).
Adusumilli is silent regarding wherein the etching the base film is performed through an etching process using a halogen-containing gas.  A PHOSITA would be motivated to look to related art to teach appropriate etchants for Adusumilli’s TiN base film as opposed to developing a new etch process from scratch as this would be the least labor intensive option.  Related art from Togo teaches halogen containing gases are appropriate for etching TiN (para. [0042]) and a PHOSITA would find it obvious to employ known/working etchants from the prior art, all having predictable results and an expectation of success, where Adusumilli is silent regarding the etchant.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. US 2016/0204221.
(Re Claim 1) He teaches a film forming method of embedding a metal film in a recess, which is formed in a substrate and has an insulating film (160) formed on a surface of the recess, the method comprising:
conformally forming a base film in the recess (Figs. 6-7, 170); 
etching the base film such that a surface of the insulating film formed on an upper portion of an inner wall of the recess is exposed and the base film remains on a bottom portion in the recess (Figs. 10-11, para. [0031]); and 
.


Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (2018/0175165).
(Re Claims 1-3, also see §112 rejections above) Lim teaches a film forming method of embedding a metal film in a recess, which is formed in a substrate and has an insulating film (Fig. 8, 138/238) formed on a surface of the recess, the method comprising:
conformally forming a base film in the recess (Fig. 9, 162/262); 
etching the base film such that a surface of the insulating film formed on an upper portion of an inner wall of the recess is exposed and the base film remains on a bottom portion in the recess (Figs. 11-12, paras. [0034]-[0035]); and 
selectively growing the metal film on the base film remaining on the bottom portion in the recess (Fig. 13, 167/267 selectively grown by ALD or CVD, paras. [0036]-[0039]).
(Re Claim 6) wherein the conformally forming the base film is performed through an atomic layer deposition (ALD) method using a titanium-containing gas (paras. [0029]-[0031], a number of Ti-containing layers for 162/262 formed by ALD are disclosed, forming a Ti-containing layer by ALD requires a Ti-containing source gas).
(Re Claim 8) wherein the selectively growing the metal film is performed through a chemical vapor deposition (CVD) method or an atomic layer deposition (ALD) method using a tungsten-containing gas or a ruthenium-containing gas (paras. [0036]-[0037]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (2018/0175165)  as applied above, and further in view of Chandrashekar et al. (US 2013/0302980).
Lim is silent regarding the limitations of claims 4 and 5 regarding whether the process is performed in a single chamber or in multiple chambers connected by a load-lock.  Related art from Chandrashekar discloses wherein the conformally forming the base film, the etching the base film, and .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (2018/0175165) as applied above, and further in view of Togo et al. (US 2015/0380409).
Lim is silent regarding wherein the etching the base film is performed through an etching process using a halogen-containing gas.  A PHOSITA would be motivated to look to related art to teach appropriate etchants for Lim’s TiN base film as opposed to developing a new etch process from scratch as this would be the least labor intensive option.  Related art from Togo teaches halogen containing gases are appropriate for etching TiN (para. [0042]) and a PHOSITA would find it obvious to employ known/working etchants from the prior art, all having predictable results and an expectation of success, where Lim is silent regarding the etchant.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrashekar et al. (US 2013/0302980).
(Re Claims 1-3, also see §112 rejections above)  Chandrashekar teaches a film forming method of embedding a metal film in a recess, which is formed in a substrate and has an insulating film (419) formed on a surface of the recess, the method comprising (see Fig. 4A and supporting text throughout the disclosure):
conformally forming a base film in the recess (413, paras. [0080]-[0081]); 
etching the base film such that a surface of the insulating film formed on an upper portion of an inner wall of the recess is exposed and the base film remains on a bottom portion in the recess (steps 430-440, paras. [0083], [0105]-[0110], [0169]-[0184]); and 
selectively growing the metal film on the base film remaining on the bottom portion in the recess (step 450, paras. [0083]-[0086], [0061]-[0079]).
(Re Claim 4) wherein the conformally forming the base film, the etching the base film, and the selectively glowing the metal film are consecutively performed in the same processing container (para. [0174] discloses all etch and deposition operations may be performed in the same chamber, also note para. [0215]).
(Re Claim 5) wherein the conformally forming the base film, the etching the base film, and the selectively glowing the metal film are performed in separate processing containers, which are connected to one another via a vacuum transfer chamber (Fig. 25A, paras. [0210]-[0214]).
(Re Claim 6) wherein the conformally forming the base film is performed through an atomic layer deposition (ALD) method using a titanium-containing gas (the base film is TiN layer 413, para. [0167] discloses the Ti-containing layers may be formed by ALD and further discloses several Ti-containing gases).
(Re Claim 7) wherein the etching the base film is performed through an etching process using a halogen-containing gas (NF3, paras. [0083], [0093]-[0094], [0105]-[0109], [0169]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also see MPEP §2175.05(b)(II).
        2 See Abstract, Introduction, and Conclusion sections in Rem et al. Incubation time measurements in thin-film deposition. J. Electrochem. Soc. Vol. 144, No. 6, 1997, pp. 2101-2105.